DREW, Justice.
A dispute arose between Robert A. Greene, the appellant, and Helen C. Ward, the appellee, over the division of a real estate commission. They agreed in writing to submit the matter to arbitration before the Arbitration Commission of the Day-tona Beach Board of Realtors and to comply with the decision of that Board. After hearings before the Board, participated in by both parties, a decision was rendered finding that appellant owed appellee $1,333.-33.
Appellant was dissatisfied with the decision, but instead of going into equity to have the award set aside, Glens Falls Ins. Co. v. Gulf Breeze Cottages, Inc., Fla., 38 So.2d 828, he just refused to pay it, whereupon appellee brought an action at law in two counts, the first on the agreement to pay the commission and the second on the award of the Committee of the Board of Realtors. A trial was held, resulting in a jury verdict in favor of ap-pellee for $1,333.33, on which a final judgment was entered. Motion for new trial was denied.
Appellant has been twice convicted of failing to pay a just obligation, first by his brother real estate brokers and, second, by a jury of his neighbors. We find that both proceedings were regular in all respects and free of error.
The judgment is affirmed.
ROBERTS, C. J., and THOMAS and HOBSON, JJ., concur.